      Case 2:20-mj-00099-CKD Document 3 Filed 07/02/20 Page 1 of 2

                                                                         FILED
                      UNITED STATES DISTRICT COURT                   July 02, 2020
                     EASTERN DISTRICT OF CALIFORNIA               CLERK, US DSITRICT COURT
                                                                    EASTERN DISTRICT OF
                                                                         CALIFORNIA


UNITED STATES OF AMERICA,                  Case No. 2:20-mj-99-CKD

               Plaintiff,

      v.                                           ORDER FOR RELEASE OF
                                                    PERSON IN CUSTODY
YUSUF SIDDIQUE,

               Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release YUSUF SIDDIQUE ,

Case No. 2:20-mj-99-CKD Charge 18 USC § 1349, from custody for the following

reasons:

                     Release on Personal Recognizance

                     Bail Posted in the Sum of $

                                                                 25,000, co-signed

                        X   Unsecured Appearance Bond $        by Vasiya &

                                                               Mohamed Siddique.

                            Appearance Bond with 10% Deposit

                            Appearance Bond with Surety

                            Corporate Surety Bail Bond

                            (Other): PTS supervision, under the terms and
                        X
                            conditions stated on the record.

      Issued at Sacramento, California on July 02, 2020 at __2:30 pm___.

                                  By:   /s/ Carolyn K. Delaney

                                        Magistrate Judge Carolyn K. Delaney
Case 2:20-mj-00099-CKD Document 3 Filed 07/02/20 Page 2 of 2




                          2
